Citation Nr: 1308033	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  11-26 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1954 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the November 2010 decision, the Nashville RO granted service connection and assigned an initial 10 percent rating for bilateral hearing loss, the date of grant of service connection (date of receipt of claim to reopen service connection for bilateral hearing loss).  

In February 2011, the Veteran entered a notice of disagreement (NOD) with the initial rating for bilateral hearing loss assigned in the November 2010 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 103.8+ and 8 percent speech recognition in the right ear, and, at worst, average puretone threshold of 53.8 and 94 percent speech recognition in the left ear.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Concerning the issue of a higher initial rating for service-connected bilateral hearing loss, as this issue concerns the initial rating and comes before the Board on appeal from the decision which also granted service connection, following notice of disagreement with the initial rating, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded an adequate examination on the issue of a higher initial rating for service-connected bilateral hearing loss.  VA provided the Veteran with an examination in November 2010.  Treatment records were reviewed, the Veteran's history was taken, and a complete examination with clinical measures was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of a higher initial rating for service-connected bilateral hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2012).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2012).  
  
The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2012).  

The Veteran has challenged the initial disability rating assigned to his service-connected bilateral hearing loss by seeking appellate review.  Fenderson, 
12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

For rating hearing loss, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 (2012), the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Initial Rating of Bilateral Hearing Loss

The Veteran is in receipt of a 10 percent rating for service-connected bilateral hearing loss for the entire initial rating period, under the provisions of 38 C.F.R. § 4.85, DC 6100.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial disability rating in excess of 10 percent for bilateral hearing loss for any period.  For the entire initial rating period, audiometric testing has revealed, at worst, average puretone threshold of 103.8+ and 8 percent speech recognition in the right ear, and, at worst, average puretone threshold of 53.8 and 94 percent speech recognition in the left ear.  For the entire initial rating period, the service-connected hearing was at worst Level XI hearing acuity in the right ear and Level I hearing acuity in the left ear, which results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a March 2008 VA audiological examination.  Unfortunately, the evaluation is not adequate for VA evaluation purposes as it utilized the Northwestern University Auditory Test No. 6 (NU-6) rather than the Maryland CNC speech recognition test.  The provisions of 38 C.F.R. § 4.85(a) (2012) direct that "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."  Accordingly, the March 2008 VA audiological examination is inadequate for rating the severity of the Veteran's bilateral hearing loss for VA purposes and cannot be considered for rating purposes.  See id.

A November 2010 VA audiological examination report reflects puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 105, 100, 105+, 105+, and 105+ decibels, respectively, with an average puretone threshold of 103.8+ decibels.  The speech recognition score for the right ear was 8 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 35, 35, 45, 70, and 65 decibels, respectively, with an average puretone threshold of 53.8 decibels.  The speech recognition score for the left ear was 94 percent.  

Because the November 2010 VA audiological examination shows an exceptional pattern of hearing impairment (puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater), the rating for the right ear will be based solely on puretone threshold testing.  Using Table VIA, applying the results from the November 2010 VA audiology examination, the hearing impairment is Level XI in the right ear.  This results in a 10 percent disability evaluation under Table VII.  See 38 C.F.R. § 4.85.

The VA audiology examination report of record shows that for the entire period of initial rating appeal the Veteran has, at worst, Level XI hearing acuity in the right ear and Level I hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher initial disability rating in excess of 10 percent for bilateral hearing loss for any period.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the Board finds that the claim for a higher initial disability rating in excess of 10 percent for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher initial rating for the entire initial rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the November 2010 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's reported situation of greatest difficulty was that he had difficulty understanding conversations in the presence of background noise.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2012) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  Due to the foregoing information, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding conversations in the presence of background noise, which is associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's hearing loss, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A higher initial disability rating in excess of 10 percent for service-connected bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


